PER CURIAM:
Abalo Mawaki Aliti, a native and citizen of Togo, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reconsider its prior order, which adopted and affirmed the immigration judge’s denial of his requests for asylum, withholding of removal, and protection under the Convention Against Torture. We have reviewed the record and find that the Board did not abuse its discretion in denying the motion to reconsider. See 8 C.F.R. § 1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.2006). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.